Citation Nr: 1444998	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-04 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1977 to May 1986.

These matters comes before the Board of Veterans' Appeals (Board) on appeal of May 2011 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at an April 2014 video conference hearing.  A copy of the transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends, and the record appears to indicate, that VA has not taken the appropriate steps to ensure that all available service treatment records have been associated with the claims file.  The record does contain some service treatment records, specifically those requested in November 2012 from the Yokosuka Naval Hospital.  Additionally, the Board notes an October 2010 email correspondence that appears to indicate additional records are unavailable.  However, the Board finds that this sole correspondence is insufficient to determine whether an adequate effort has been made to obtain service treatment records.  

In addition, the Board notes the conflicting medical evidence of record, specifically the VA examiner's opinion and the opinion of the VA clinical nurse who has been treating the Veteran for his hepatitis C.  The Veteran has also submitted a substantial amount of medical literature pertaining to his possible exposure to hepatitis C.  As potential exposure to hepatitis C is a complex medical question, the Board finds that a new clarifying opinion which thoroughly addresses the conflicting medical evidence of record, the medical literature submitted by the Veteran, and the Veteran's own lay statements is necessary for proper adjudication.

The Board finds that the new VA opinion is highly probative to the determination of the Veteran's claim for TDIU.  For this reason, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  As a result, a decision cannot be made on the Veteran's TDIU claim at this time.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other treatment for his hepatitis C that he is receiving and request that he forward any additional records to VA to associate with the claims file.  If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2.  Take the appropriate steps to obtain any additional service treatment records which are available but have not been associated with the claims file.  A formal finding should be made as to any potential unavailability of the Veteran's service treatment records.

3.  Return the claims file to a VA examiner of appropriate knowledge and expertise, other than the previous VA examiner.  It is up to the discretion of the examiner if a new examination is necessary, or if an addendum opinion is sufficient.

The claims folder (Virtual VA/VBMS) and a copy of this REMAND should be provided to the examiner for review in conjunction with any opinion and/or examination, and the examination report/addendum opinion should reflect that such a review was conducted.

After reviewing the claims file, the examiner should: 

a)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's hepatitis C is causally or etiologically related to the Veteran's period of active service.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should address relevant private medical records, the February 2012 VA examiner's opinion and his subsequent March 2013 opinion, medical literature submitted by the Veteran, lay statements, and any other relevant medical evidence.  The examiner should reconcile any contrary medical evidence of record with his opinion.  

In addition, the examiner should comment on the effect of the Veteran's hepatitis C on his employability.

4.  Thereafter, the Veteran should be scheduled for appropriate VA examination(s) to determine whether the Veteran is unemployable due to his service-connected disabilities.  At the time of the examination(s), the examiner(s) should be expressly advised as to what disabilities the Veteran is service-connected for (see also the March 2013 rating decision).    

The claims folder is to be made available to the examiner(s) to review.  The examiner(s) must opine whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran is unable to obtain and retain substantially gainful employment based on the Veteran's service-connected disabilities at the time of the examination. 

A complete rationale for any opinion offered must be provided.  The examiner(s) should consider the previous VA examinations and any other relevant medical records.

5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



